Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 103112179A.  CN 103112179A discloses a method of bonding comprising providing a first fabric, a thermoplastic film and a second fabric, passing them through a heated nip wherein the thermoplastic resin is melted and bonds the layers together.  See abstract.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4  is/are rejected under 35 U.S.C. 103 as being unpatentable over Schlueter, U.S. Patent Application Publication No. 2015/0225881 in view of Paradis et al, U.S. Patent Application Publication No. 2015/0225881 and CN 103112179A.
Schlueter discloses a polystyrene foam core having a polymer layer on both sides onto which is applied a fabric layer onto which is applied an adhesive layer onto which a nonwoven fabric layer is applied.  See col. 2, lines 41-53.     The material forms a surface onto which stucco or other substances can be applied by trowel.  See claim 1.  The polymer layer will necessarily be either thermoplastic or thermosetting and will have at least some degree of dimensional stability.  
Schlueter differs from the claimed invention because it does not teach first forming the facer layer and then applying it to the polymeric foam.
However, Paradis discloses a method of forming a facer to be bonded to another layer comprising the steps of providing a first fabric layer and a second fabric layer, applying a binder between the fabric layers and feeding the layers through a nip to bond the layers.  See paragraphs 0006, 0032.
Therefore, it would have been obvious to have formed the structure of Schlueter by first forming the facer layers and then applying them to the foam layer, in view of the teaching of Paradis that this was an alternative known method of providing facer layers for a variety of materials.  
Schlueter as modified by Paradis does not teach that the binder is a melted polymeric film.
However, CN 103112179A discloses a method of bonding comprising providing a first fabric, a thermoplastic film and a second fabric, passing them through a heated nip wherein the thermoplastic resin is melted and bonds the layers together.  See abstract.
Therefore, it would have been obvious to have selected another alternative equivalent known method of bonding fabric layers as taught by CN 103112179A to have bonded the fabric layers of Schlueter and to have used a resin film as the bonding means, in view of the teaching of CN ‘103112179A that such films provided an integral structure and to avoid the use of extra materials.
Claim(s) 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schlueter, U.S. Patent No. 8,703,632.
Schlueter discloses a polystyrene foam core having a polymer layer on both sides onto which is applied a fabric layer onto which is applied an adhesive layer onto which a nonwoven fabric layer is applied.  See col. 2, lines 41-53.     The material forms a surface onto which stucco or other substances can be applied by trowel.  See claim 1.  The polymer layer will necessarily be either thermoplastic or thermosetting and will have at least some degree of dimensional stability.  
Schlueter differs from the claimed invention because it does not disclose applying the fabric to the film and then applying the opposite side of the fabric to the foam, but instead applies the fabric to the foam and then to the film.  However, in the absence of unexpected results, the selection of any order of performing process steps is prima facie obvious.  Therefore, it would have been obvious to have first applied the fabric to the film and then bonded the opposite face of the fabric to the foam layer, rather than bonding the fabric first to the foam and then to the film.  Schluter differs from the claimed invention because it does not disclose the particular thickness or porosity of the fabric.  However, it would have been obvious to one of ordinary skill in the art prior to the effective date of the invention to have selected the particular thickness and porosity of the fabric which produced a suitable bonding surface and the desired strength to the final product.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
EP0416660A2 discloses providing a coating two fabric layers with a thermoformable plastic and passing through the nip to produce a bonded structure.  See abstract.  EP ‘660 does not disclose a resin film layer and does not disclose using as a facer material per se.
Lynn et al, U.S. Patent No. 6,093,481 discloses a multilayered structure comprising a foam core layer and outer multilayered facer layers which can comprise various combination of films, papers and fabrics.  Lynn does not disclose the particularly claimed method of making the structure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C IMANI whose telephone number is (571)272-1475. The examiner can normally be reached Monday-Wednesday 7AM-7:30; Thursday 10AM -2 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789